Citation Nr: 1722827	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.M.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 until October 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction currently resides with the RO in Atlanta, Georgia.  This matter was previously remanded by the Board in July 2012 to schedule the Veteran for a hearing before a Member of the Board, which was conducted in September 2012 before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The Board remanded the matter again in April 2013.  In a June 2016 decision, the Board denied the remaining issue on appeal-entitlement to increased ratings for residuals of a left knee injury.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), arguing that the Board erred by failing to take jurisdiction of a claim for a TDIU as part and parcel of the Veteran's left knee increased rating claim when it had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a February 2017 Order, the Court granted the parties' Joint Motion for Remand (JMR), and remanded the case to the Board for adjudication of the issue of entitlement to a TDIU.  The Board will proceed to address the merits of the claim.


FINDING OF FACT

The Veteran meets the schedular requirements for a TDIU, and is unemployable as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, in light of the Board's favorable decision of the TDIU claim, any deficiencies in VA's duties to notify and assist the Veteran with this issue are moot.

TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, with only one such disability, the disability must be rated at 60 percent or more, or, with two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

Here, the Veteran asserts that he is unemployable as a result of his service-connected residuals of a traumatic brain injury (TBI residuals), migraines, and residuals of a left knee injury.  The Veteran's TBI residuals are currently rated as 70 percent disabling, and, in combination with his other service-connected disabilities, his combined disability rating is 100 percent.  Thus, the Veteran meets the schedular requirements for a TDIU.  The remaining question is whether he is unemployable as a result of these service-connected disabilities.

The Veteran has reported a prior work history as a plumber, miner, and maintenance worker.  According to a completed Request for Employment Information (VA Form 21-4192), the Veteran's prior employer reported that the Veteran last worked full time in floor maintenance in May 2006.  There is no indication that the Veteran has been employed after that date.  
The Veteran underwent several VA examinations in September 2016 to assess the degree of functional impairment resulting from his service-connected disabilities.  For the left knee, the examiner indicated that the Veteran's functional impairment was characterized by difficulty with physical activities such as walking, ascending or descending stairs, squatting, and sedentary activities of prolonged sitting.  The Veteran's migraines resulted in his inability to do any physical or sedentary work when a migraine occurred.  The examiner also indicated that the Veteran had frequent and prolonged prostrating attacks that occurred more frequently than once per month as well as prostrating attacks of non-migraine headaches that also occurred more frequently than once per month.  Further, the TBI examiner indicated that the Veteran's TBI residuals included in the following: moderate impairment of memory, attention, concentration, or executive functions causing moderate functional impairment; moderately impaired visual spatial orientation; subjective symptoms that mildly interfered with work; and neurobehavioral effects that occasionally interfered with workplace interactions.  The examiner reported that the Veteran was unable to perform any type of physical or sedentary activities of employment due to cognitive impairment and disorientation resulting from his service-connected TBI residuals.

Based on the foregoing, entitlement to a TDIU is warranted.  The Veteran is unemployed and meets the schedular requirement for a TDIU.  The 2016 VA examiner opined that the Veteran's TBI residuals precluded any physical or sedentary work due to cognitive impairment and disorientation.  Further, the Veteran's migraines result in frequent and prolonged prostrating attacks more than once per month, during which time the Veteran is also precluded from any physical or sedentary work.  The Veteran's left knee residuals also negatively impact his ability to perform the functional requirements of both physical and sedentary work.  As a result, the Board finds that the Veteran is unemployable as a result of these service-connected disabilities.  Entitlement to a TDIU is granted.




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


